                                           Case 3:18-cv-07393-JSC Document 131 Filed 11/23/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       INTERNATIONAL SWIMMING                           Case No. 18-cv-07394-JSC
                                           LEAGUE, LTD,                                     Case No. 18-cv-07393-JSC
                                   8                    Plaintiff,
                                   9              v.                                        ORDER RE PLAINTIFFS’ MOTION
                                                                                            FOR ISSUANCE OF LETTER
                                  10                                                        ROGATORY TO CENTRAL
                                           FÉDÉRATION INTERNATIONALE DE
                                           NATATION,                                        AUTHORITY OF UNITED KINGDOM
                                  11
                                                        Defendant.                          Re: Dkt. No. 192
                                  12
Northern District of California
 United States District Court




                                           THOMAS A. SHIELDS, et al.,
                                  13
                                                        Plaintiffs,
                                  14
                                                  v.
                                  15
                                           FÉDÉRATION INTERNATIONALE DE
                                  16       NATATION,
                                  17                    Defendant.
                                  18

                                  19           Now before the Court is Plaintiffs’ motion for issuance of a letter rogatory pursuant to 28
                                  20   U.S.C. § 1781 and Federal Rules of Civil Procedure 26(b)(1) and 28(b). (Dkt. No. 192).1
                                  21   Plaintiffs’ proposed letter rogatory seeks the deposition testimony of British Swimming’s Chief
                                  22   Executive Officer Jack Buckner. (Id. at 3.) Defendant has not filed an opposition to Plaintiffs’
                                  23   motion. After consideration of Plaintiffs’ motion, the Court determines that oral argument is
                                  24   unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), VACATES the December 3, 2020 hearing, and
                                  25   GRANTS Plaintiffs’ motion.
                                  26
                                  27
                                       1
                                  28    Record citations are to material in the Electronic Case File (“ECF”) in Case. No. 18-cv-07394-
                                       JSC; pinpoint citations are to the ECF-generated page numbers at the top of the documents.
                                          Case 3:18-cv-07393-JSC Document 131 Filed 11/23/20 Page 2 of 3




                                   1                                          LEGAL STANDARD

                                   2          A letter rogatory is a formal request “from a court in which an action is pending[] to a

                                   3   foreign court to perform some judicial act.” 22 C.F.R. § 92.54; see also Intel Corp. v. Advanced

                                   4   Micro Devices, Inc., 542 U.S. 241, 247 n.1 (2004) (defining “letter rogatory” as “the request by a

                                   5   domestic court to a foreign court to take evidence from a certain witness”). The Federal Rules of

                                   6   Civil Procedure provide for the taking of depositions within foreign countries through letters

                                   7   rogatory. See Fed. R. Civ. P. 28(b)(1)(B) (“A deposition may be taken in a foreign country . . .

                                   8   under a letter of request, whether or not captioned a ‘letter rogatory[.]’”). In accordance with Rule

                                   9   28(b)(1)(B), “[t]he Department of State has power, directly, or through suitable channels . . . to

                                  10   receive a letter rogatory issued, or request made, by a tribunal in the United States, to transmit it to

                                  11   the foreign or international tribunal, officer, or agency to whom it is addressed, and to receive and

                                  12   return it after execution.” 28 U.S.C. § 1781(a)(2).
Northern District of California
 United States District Court




                                  13          Courts have “inherent power to issue Letters Rogatory,” United States v. Staples, 256 F.2d

                                  14   290, 292 (9th Cir. 1958), and “[w]hether to issue such a letter is a matter of discretion,” Barnes &

                                  15   Noble, Inc. v. LSI Corp., No. C 11-02709 EMC (LB), 2012 WL 1808849, at *2 (N.D. Cal. May

                                  16   17, 2012). “When determining whether to exercise its discretion, a court will generally not weigh

                                  17   the evidence sought from the discovery request nor will it attempt to predict whether that

                                  18   information will actually be obtained.” Asis Internet Servs. v. Optin Global, Inc., No. C-05-05124

                                  19   JCS, 2007 WL 1880369, at *3 (N.D. Cal. June 28, 2007). A court must instead apply “Rule 28(b)

                                  20   in light of the scope of discovery provided by the Federal Rules of Civil Procedure.” Id.

                                  21   (collecting cases). Under Rule 26(b), “[p]arties may obtain discovery regarding nonprivileged

                                  22   matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1).

                                  23                                               DISCUSSION

                                  24          Plaintiffs request the issuance of a letter rogatory to depose Mr. Buckner, asserting that his

                                  25   testimony is relevant to prove Defendant “operated an antitrust scheme” that was global in nature

                                  26   and “aimed at influen[cing] swimming bodies aside from just USA Swimming.” (Dkt. No. 192 at

                                  27   3.) The Court agrees. Mr. Buckner’s testimony may reveal information regarding Defendant’s

                                  28   alleged efforts to pressure British Swimming against associating with ISL, including its decision
                                                                                          2
                                          Case 3:18-cv-07393-JSC Document 131 Filed 11/23/20 Page 3 of 3




                                   1   not to host an ISL event, that is relevant to Plaintiffs’ claims regarding FINA’s anticompetitive

                                   2   conduct. See Fed. R. Civ. P. 26(b)(1). Additionally, the requested discovery does not run afoul of

                                   3   Rule 26(b)(2)(C), which provides that courts “must limit the frequency or extent of discovery

                                   4   otherwise allowed” if the discovery sought “can be obtained from some other source that is more

                                   5   convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C). Here, there is no

                                   6   alternative source of the information sought.

                                   7                                              CONCLUSION

                                   8          For the reasons set forth above, the Court GRANTS Plaintiffs’ motion for issuance of a

                                   9   letter rogatory. The Court will sign and affix its seal to the letter rogatory submitted and return the

                                  10   letter with original signatures and seals to Plaintiffs’ counsel for forwarding to the United States

                                  11   Department of State.

                                  12          This Order disposes of Dkt. No. 192.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: November 23, 2020

                                  15

                                  16
                                                                                                     JJACQUELINE
                                                                                                       ACQ
                                                                                                        CQUELINE SCOTT CORLE  CORLEY
                                                                                                                                   L Y
                                                                                                                                   LE
                                  17                                                                  United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
